DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Response to Restriction Requirement filed 11/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 10 have been amended.  Claims 8, 9, and 11 have been cancelled.  Claim 21 is newly added.  Accordingly, claims 1-7, 10 and 12-21 remain pending in the application.

Election/Restrictions
Applicant's election with traverse of species a) the aqueous phase, b) bleaching agent and c) polysorbate 20 in the replies filed on 8/2/2021 and 11/23/2021 is acknowledged.  
After further consideration, the species election is hereby withdrawn.
Accordingly, claims 1-7, 10 and 12-21 are currently under examination.

Information Disclosure Statement
The IDS’s dated 4/16/2020, 7/22/2020, 6/7/2021 and 9/16/2021 have been considered.  Signed copies are enclosed herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim is missing several articles.  It is suggested for improved readability, that “a” is inserted before “jammed” at line 3, “an” is inserted before “at least partially” at line 5, “the” is inserted before “bleaching agent at line 6, “a” is inserted before “discontinuous at line 7, and “an” is inserted before “emulsifier” at line 8.
Claim 5 is objected to because of the following informalities:  there appears to be a typographical error in the send line of the claim.  It is suggested that “by weight of the aqueous phase” is replaced with “by weight of the composition”. 
Claim 6 is objected to because of the following informalities:  there appears to be a typographical error in the send line of the claim.  It is suggested that “by weight of the aqueous phase” is replaced with “by weight of the composition”. 
Claim 10 is objected to because of the following informalities:  the claim is missing several articles.  It is suggested for improved readability, that “a” or “an” is inserted before each agent recited.
Claim 12 is objected to because of the following informalities:  the claim is missing “the” before “emulsifier” in the 2nd line of the claim.  
Claim 20 is objected to because of the following informalities:  the claim is missing an “a” before “strip” in the 2nd line of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 12, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quan et al. (US 2005/0137109 A1, Jun. 23, 2005, hereafter as “Quan”).
	The instant invention is drawn to a system for delivering a bleaching agent to an oral cavity comprising: (a) an oral care composition comprising jammed oil-in-water emulsion, the jammed oil-in- water emulsion comprising: (i) at least partially continuous aqueous phase, the aqueous phase comprising bleaching agent, (ii) discontinuous hydrophobic phase, and (iii) an emulsifier with a hydrophilic-lipophilic balance of from about 11 to about 60; and (b) a delivery carrier.
Regarding instant claim 1, Quan teaches an oral care delivery system comprising an integral carrier and a composition for whitening teeth comprising an aqueous phase, a bleaching agent, a hydrophobic phase and an emulsifier; wherein the hydrophobic phase is a predominant proportion relative to the aqueous phase (abstract).  Quan teaches that the compositions are high internal phase emulsions (HIPE’S), oil-in-water and water-in-oil emulsions and defines HIPE’s as liquid/liquid immiscible dispersed systems/emulsion having a high volume of the internal 
	While Quan does not explicitly teach that the aqueous phase comprises the bleaching agent, Quan does teach that the components are separated into those that are oil-soluble and those that are water-soluble ([0165]).  Quan teaches the particular bleaching agent, peroxide, and that the bleaching material can be aqueous ([0050], Examples).  It is noted that peroxide is water-soluble.  Accordingly, Quan implicitly teaches that an aqueous bleaching agent such as water-soluble peroxide would be combined with the aqueous phase.
Quan does not explicitly state that the emulsion is jammed, however a composition and its properties are inseparable (MPEP 2112.01(II)).  It is noted that “jammed emulsion” is defined in the instant specification as is a high internal phase emulsion 1) wherein the high internal phase emulsion exhibits no more than 5% macroscopic separation after 48 hours at 23°C measured according to the method specified herein, and/or 2) wherein separate regions of the discontinuous phase influence the shape of one another (page 9).  Quan teaches an emulsion having the same claimed components in similar amounts.  MPEP 2112.01(I) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  Accordingly, one of ordinary skill would reasonably expect 
Regarding instant claim 5, Quan teaches that the aqueous phase makes up about 1% to about 20% of the composition ([0047]).
Regarding instant claim 12, Quan teaches including an emulsifier in an amount of about 0.1% to about 5%, about 0.1% to about 3%, and about 0.5% to about 1.5% ([0059]).
Regarding instant claim 20, Quan teaches the particular carriers, a strip and a tray (abstract, [0109], claims 32 and 33).
Regarding instant claim 21, Quan teaches the particular bleaching agent, hydrogen peroxide (Examples).
Thus, the teachings of Quan render the instant claims anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 6, 7, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2005/0137109 A1, Jun. 23, 2005, hereafter as “Quan”), as applied to claims 1 and 12 above.
The instant invention is described above.
Quan teaches the elements discussed above.
Regarding instant claims 3 and 4, Quan teaches that the hydrophobic phase makes up about 30% to about 99% of the composition ([0051]).

However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  Because the claimed ranges lie inside the ranges disclosed in Quan, a prima facie case of obviousness exists. Furthermore, MPEP 2144.05(II)(A) states, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Therefore, it would have further been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of hydrophobic phase to arrive at the claimed amounts by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Quan teaches the general conditions of the claim, that is, to include a hydrophobic phase in an amount of about 30% to about 99% and it is the normal desire of scientists or artisans to improve upon what is already generally known.
Regarding instant claim 6, Quan teaches that the aqueous phase makes up about 1% to about 20% of the composition ([0047]).
Quan is silent to the particular range of “about 5% to about 15%”.
However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  Because the claimed range lies inside the range disclosed in Quan, a prima facie case of obviousness exists. Furthermore, MPEP 2144.05(II)(A) states, Generally, differences in concentration or prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of aqueous phase to arrive at the claimed amounts by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Quan teaches the general conditions of the claim, that is, to include an aqueous phase in an amount of about 1% to about 20% and it is the normal desire of scientists or artisans to improve upon what is already generally known.
Regarding instant claim 7, Quan teaches that the hydrophobic phase makes up about 30% to about 99% of the composition ([0051]) and the aqueous phase makes up about 1% to about 20% of the composition ([0047]).
Quan is silent to the particular combination of ranges being about 85% to about 9% of the hydrophobic phase and about 5% to about 15% of the aqueous phase.
However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  Because the claimed ranges lie inside the ranges disclosed in Quan, a prima facie case of obviousness exists. Furthermore, MPEP 2144.05(II)(A) states, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Therefore, it would have further been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of aqueous and hydrophobic phases to arrive at the claimed amounts by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Quan teaches the general conditions of the claim, that is, to include an aqueous phase in an amount of about 1% to about 20% and a hydrophobic phase in an amount of about 30% to about 99% and it is the normal desire of scientists or artisans to improve upon what is already generally known.
Regarding instant claim 10, Quan teaches the optional inclusion of additional agents including anticalculus agents, a fluoride ion source, antimicrobial agent, dental desensitizing agents, anti-inflammatory agents, anticaries agents, nutrients (vitamins), polyphosphates, amino acids ([0119], [0128], [0143], [0150] and [0153]).
While Quan does not teach a particular embodiment comprising said agent, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include said agents with a reasonable expectation of success because Quan teaches that said agents are suitable for the intended purpose of an oral care system (MPEP 2144.07). 
Regarding instant claims 13-17, Quan teaches the particular emulsifiers, polysorbates including TWEEN® 20 (polysorbate 20, HLB=16.7) and TWEEN® 40 (polysorbate 40, HLB=15.6) and alkyl sulfates including sodium lauryl sulfate (HLB=40) ([0061] and [0063]).  It is noted that polysorbate 20 has a single hydrophobic tail with 11 carbon atoms and no branches (see page 8 at Remarks dated 11/23/2021), polysorbate 40 has a single hydrophobic tail with 16 carbons and no branches, and sodium lauryl sulfate has a single hydrophobic tail with 12 carbon atoms and no branches. It is noted that zero branches reads on “up to 4 branches”.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include said particular emulsifiers with a reasonable expectation of success because Quan teaches that said emulsifiers are suitable for the intended purpose of an oral care system (MPEP 2144.07). 
Thus, the teachings of Quan render the instant claims prima facie obvious.

Claims 2, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2005/0137109 A1, Jun. 23, 2005, hereafter as “Quan”), as applied to claim 1 above, in view of Hayman et al. (US 2008/0032252 A1, Fib. 7, 2008, hereafter as “Hayman”).
The instant invention is described above.
Quan teaches the elements discussed above.
Quan is silent to a device capable of producing electromagnetic radiation (instant claim 2), wherein the electromagnetic radiation has a wavelength of from 1 nm to 1 mm (instant claim 18) or about 100 nm to about 900 nm (instant claim 19).
Hayman teaches a dental illumination system that can be used in combination with bleaching compositions in order to speed up the bleaching process ([0005]-[0006], [0137]).  Hayman teaches that the dental illumination system includes a source of radiation, which may include IR (about 800 nm – about 1 mm), visible (about 400 nm – about 800 nm), and/or UV (about 100 nm – about 400 nm) radiation (abstract).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a device capable of producing electromagnetic radiation having a wavelength of 1 nm to 1 mm or about 100 nm to about 900 nm into the invention of Quan as suggested by Hayman with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Hayman teaches that applying radiation including IR, visible and/or UV radiation in combination with a bleaching product effectively speeds up the bleaching process.
Thus, the combined teachings of Quan and Hayman render the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 10, 12-17, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1-5 and 7-35 of U.S. Patent No. 10,780,032 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the patented claims are significantly overlapping.

The patented invention is drawn to an oral care composition comprising a jammed oil-in-water emulsion comprising: (a) an at least partially continuous aqueous phase; (b) a discontinuous hydrophobic phase; (c) oral care active agent; and (d) emulsifier with a hydrophilic-lipophilic balance of from about 11 to about 60 (claim 1) and a method of applying the oral care composition to at least one tooth of a consumer in a delivery carrier (claim 18).  Patented claim 5 recites the limitation, “wherein the aqueous phase comprises the oral care active agent.  Patented claim 7 recites oral care active agents including a bleaching agent.
The patent does not claim all of the elements in a single claim.
However, it would have been prima facie obvious before the effective filing date of the invention to combine all of the elements with a reasonable expectation of success because the patent teaches each of the elements are suitable for the same purpose of an oral care product.
Thus, the instant claims and the patented claims are not patentably distinct from one another. 

Claims 2, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-35 of U.S. Patent No. 10,780,032 B1, as applied to claim 1 above, in view of Hayman et al. (US 2008/0032252 A1, Fib. 7, 2008, hereafter as “Hayman”).
The instant invention is described above.
The patent teaches the elements discussed above.
The patent is silent to a device capable of producing electromagnetic radiation (instant claim 2), wherein the electromagnetic radiation has a wavelength of from 1 nm to 1 mm (instant claim 18) or about 100 nm to about 900 nm (instant claim 19).
Hayman teaches a dental illumination system that can be used in combination with an oral care (bleaching) composition in order to speed up the bleaching process ([0005]-[0006], [0137]).  Hayman teaches that the dental illumination system includes a source of radiation, which may include IR (about 800 nm – about 1 mm), visible (about 400 nm – about 800 nm), and/or UV (about 100 nm – about 400 nm) radiation (abstract).
The patent and Hayman are both drawn to oral care, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a device capable of producing electromagnetic radiation having a wavelength of 1 nm to 1 mm or about 100 nm to about 900 nm into the patented invention as suggested by Hayman with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Hayman teaches that applying radiation including IR, visible and/or UV radiation in combination with an oral care product such as a bleaching product effectively speeds up the bleaching process.
Thus, the instant claims and the patented claims are not patentably distinct from one another in view of Hayman. 

Claims 1, 3-7, 10, 12-17, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1-5 and 7-18 of U.S. Patent No. 11,123,270 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the patented claims are significantly overlapping.
The instant invention is drawn to a system for delivering a bleaching agent to an oral cavity comprising: (a) an oral care composition comprising jammed oil-in-water emulsion, the jammed oil-in- water emulsion comprising: (i) at least partially continuous aqueous phase, the aqueous phase comprising bleaching agent, (ii) discontinuous hydrophobic phase, and (iii) an emulsifier with a hydrophilic-lipophilic balance of from about 11 to about 60; and (b) a delivery carrier.
The patented invention is drawn to a jammed oil-in-water emulsion comprising: (a) from about 1% to about 15% by weight of the emulsion, of at least partially continuous aqueous phase; (b) a discontinuous hydrophobic phase; (c) an oral care active agent; and (d) an emulsifier; wherein the emulsifier is hydrophilic, miscible with water, immiscible with oil, or combinations thereof (claim 1) and a method of applying the jammed oil-in-water emulsion to at least one tooth of a consumer in a delivery carrier (claim 17).  Patented claim 2 recites the limitation, “wherein the emulsifier has a hydrophilic-lipophilic balance of from about 10 to about 60”.  Patented claim 5 recites the limitation, “wherein the aqueous phase comprises the oral care active agent”.  Patented claim 7 recites oral care active agents including a bleaching agent. s 
The patent does not claim all of the elements in a single claim.
prima facie obvious before the effective filing date of the invention to combine all of the elements with a reasonable expectation of success because the patent teaches each of the elements are suitable for the same purpose of an oral care product.
It is noted that the particular emulsifiers, polysorbate 20, polysorbate 40 and sodium lauryl sulfate are claimed in patented claim 12.  While the patent does not explicitly claim the limitations of instant claims 15-17, said emulsifiers anticipate the subject matter of claims 15-17 because polysorbate 20 has an HLB value of 16.7, a single hydrophobic tail with 11 carbon atoms, and no branches, polysorbate 40 has an HLB value of 15.6, a single hydrophobic tail with 16 carbons, and no branches, and sodium lauryl sulfate has an HLB value of 40, a single hydrophobic tail with 12 carbon atoms, and no branches. It is noted that zero branches reads on “up to 4 branches”.
Thus, the instant claims and the patented claims are not patentably distinct from one another. 

Claims 2, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-18 of U.S. Patent No. 11,123,270 B2, as applied to claim 1 above, in view of Hayman et al. (US 2008/0032252 A1, Fib. 7, 2008, hereafter as “Hayman”).
The instant invention is described above.
The patent teaches the elements discussed above.
The patent is silent to a device capable of producing electromagnetic radiation (instant claim 2), wherein the electromagnetic radiation has a wavelength of from 1 nm to 1 mm (instant claim 18) or about 100 nm to about 900 nm (instant claim 19).

The patent and Hayman are both drawn to oral care, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a device capable of producing electromagnetic radiation having a wavelength of 1 nm to 1 mm or about 100 nm to about 900 nm into the patented invention as suggested by Hayman with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Hayman teaches that applying radiation including IR, visible and/or UV radiation in combination with an oral care product such as a bleaching product effectively speeds up the bleaching process.
Thus, the instant claims and the patented claims are not patentably distinct from one another in view of Hayman. 

Claims 1, 3-7, 10, 12-17, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1-23 of U.S. Patent No. 11,096,874 B2 in view of Prakash et al. US 2007/0116831 A1, May 24, 2007, hereafter as “Prakash”) and Quan (US 2005/0137109 A1, Jun. 23, 2005, hereafter as “Quan”). 
The instant invention is drawn to a system for delivering a bleaching agent to an oral cavity comprising: (a) an oral care composition comprising jammed oil-in-water emulsion, the jammed oil-in- water emulsion comprising: (i) at least partially continuous aqueous phase, the 
The patented invention is drawn to a jammed oil-in-water emulsion comprising: (a) an at least partially continuous aqueous phase; (b) a discontinuous hydrophobic phase; and (c) an oral care active agent.  Patented claim 11 recites the inclusion of an emulsifier.  Patented claim 12 recites the particular emulsifiers, a polysorbate, an alkyl sulfate or combination thereof.  Patented claim 21 recites the limitation, “wherein the aqueous phase comprises from about 5% to about 67% by weight of the emulsion, an oral care active agent”.  Patented claim 8 recites oral care active agents including a bleaching agent.  
The patent does not claim all of the elements discussed above in a single claim.
However, it would have been prima facie obvious before the effective filing date of the invention to combine all of the elements with a reasonable expectation of success because the patent teaches each of the elements are suitable for the same purpose of an oral care product.
The patent further does not claim the particular polysorbates, polysorbate 20 and polysorbate 40 and the particular alkyl sulfate, sodium lauryl sulfate. 
However, Prakash teaches the particular polysorbates, polysorbate 20 and polysorbate 40 and the particular alkyl sulfate, sodium dodecyl sulfate (sodium lauryl sulfate) for use as emulsifiers for oral/dental care products ([0800]). It is noted that polysorbate 20 has an HLB value of 16.7, a single hydrophobic tail with 11 carbon atoms, and no branches, polysorbate 40 has an HLB value of 15.6, a single hydrophobic tail with 16 carbons, and no branches, and sodium lauryl sulfate has an HLB value of 40, a single hydrophobic tail with 12 carbon atoms, and no branches. It is noted that zero branches reads on “up to 4 branches”.
prima facie obvious before the effective filing date of the invention to include the particular emulsifiers claimed and their characteristics into the patented invention as suggested by Prakash with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Prakash teaches that said emulsifiers are suitable for the same purpose, that is, in an oral care (dental) product (MPEP 2144.07).
The patent is silent to a carrier.
Quan teaches an oral care delivery system comprising an integral carrier (e.g., a strip or tray) and a composition for whitening teeth comprising an aqueous phase, a bleaching agent, a hydrophobic phase and an emulsifier; wherein the hydrophobic phase is a predominant proportion relative to the aqueous phase (abstract; claims 32 and 33).
The patent and Quan are both drawn to oral care, thus, it would have been prima facie obvious before the effective filing date of the invention to include a carrier such as a strip or a tray into the patented invention as suggested by Quan with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Quan teaches that said carriers are suitable for the same purpose, that is, in an oral care (dental) product (MPEP 2144.07).
Thus, the instant claims and the patented claims are not patentably distinct from one another in view of Prakash and Quan. 

Claims 2, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1-23 of U.S. Patent No. 11,096,874 B2 in view of Prakash et al. US 2007/0116831 A1, May 24, 2007, hereafter as “Prakash”) and Quan (US 2005/0137109 A1, Jun. 23, 2005, hereafter as “Quan”), as applied to claim 1 above, and further in view of Hayman et al. (US 2008/0032252 A1, Fib. 7, 2008, hereafter as “Hayman”).
The instant invention is described above.
The patent, Prakash and Quan teach the elements discussed above.
The patent is silent to a device capable of producing electromagnetic radiation (instant claim 2), wherein the electromagnetic radiation has a wavelength of from 1 nm to 1 mm (instant claim 18) or about 100 nm to about 900 nm (instant claim 19).
Hayman teaches a dental illumination system that can be used in combination with an oral care (bleaching) composition in order to speed up the bleaching process ([0005]-[0006], [0137]).  Hayman teaches that the dental illumination system includes a source of radiation, which may include IR (about 800 nm – about 1 mm), visible (about 400 nm – about 800 nm), and/or UV (about 100 nm – about 400 nm) radiation (abstract).
The references are all drawn to oral care, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a device capable of producing electromagnetic radiation having a wavelength of 1 nm to 1 mm or about 100 nm to about 900 nm as suggested by Hayman with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Hayman teaches that applying radiation including IR, visible and/or UV radiation in combination with an oral care product such as a bleaching product effectively speeds up the bleaching process.
Thus, the instant claims and the patented claims are not patentably distinct from one another in view of Prakash, Quan, and Hayman. 

Claims 1, 3-7, 10, 12-17, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/391,089 in view of Quan (US 2005/0137109 A1, Jun. 23, 2005, hereafter as “Quan”). 
The instant invention is drawn to a system for delivering a bleaching agent to an oral cavity comprising: (a) an oral care composition comprising jammed oil-in-water emulsion, the jammed oil-in- water emulsion comprising: (i) at least partially continuous aqueous phase, the aqueous phase comprising bleaching agent, (ii) discontinuous hydrophobic phase, and (iii) an emulsifier with a hydrophilic-lipophilic balance of from about 11 to about 60; and (b) a delivery carrier.
The copending claims are drawn to a jammed oil-in-water emulsion comprising: (a) at least partially continuous aqueous phase; (b) discontinuous hydrophobic phase; (c) oral care active agent; and (d) emulsifier, wherein the emulsion has a yield stress of from about 2 Pa to about 500 Pa at 23°C (claim 1).  Copending claim 3 recites the particular oral care active agent, a bleaching agent. Copending claim 10 recites, “wherein the emulsifier has a hydrophilic-lipophilic balance of from about 11 to about 60”.  Copending claim 12 recites the particular emulsifiers, polysorbate 20, polysorbate 40 and sodium lauryl sulfate.  
The copending application does not claim all of the elements in a single claim.
However, it would have been prima facie obvious before the effective filing date of the invention to combine all of the elements with a reasonable expectation of success because the copending application teaches each of the elements are suitable for the same purpose of an oral care product.

The copending application is silent to a carrier.
Quan teaches an oral care delivery system comprising an integral carrier (e.g., a strip or tray) and a composition for whitening teeth comprising an aqueous phase, a bleaching agent, a hydrophobic phase and an emulsifier; wherein the hydrophobic phase is a predominant proportion relative to the aqueous phase (abstract; claims 32 and 33).
The copending application and Quan are both drawn to oral care, thus, it would have been prima facie obvious before the effective filing date of the invention to include a carrier such as a strip or a tray into the copending invention as suggested by Quan with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Quan teaches that said carriers are suitable for the same purpose, that is, in an oral care (dental) product (MPEP 2144.07).
Thus, the instant claims and the copending claims are not patentably distinct from one another in view of Quan. 
This is a provisional nonstatutory double patenting rejection.

Claims 2, 18 and 19 re provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-18 of copending Application No. 17/391,089 in view of Quan (US 2005/0137109 A1, Jun. 23, 2005, hereafter as “Quan”), as applied to claim 1 above, in view of Hayman et al. (US 2008/0032252 A1, Fib. 7, 2008, hereafter as “Hayman”).
The instant invention is described above.
The copending application and Quan teach the elements discussed above.
The copending claims are silent to a device capable of producing electromagnetic radiation (instant claim 2), wherein the electromagnetic radiation has a wavelength of from 1 nm to 1 mm (instant claim 18) or about 100 nm to about 900 nm (instant claim 19).
Hayman teaches a dental illumination system that can be used in combination with an oral care (bleaching) composition in order to speed up the bleaching process ([0005]-[0006], [0137]).  Hayman teaches that the dental illumination system includes a source of radiation, which may include IR (about 800 nm – about 1 mm), visible (about 400 nm – about 800 nm), and/or UV (about 100 nm – about 400 nm) radiation (abstract).
The copending claims and Hayman are both drawn to oral care, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a device capable of producing electromagnetic radiation having a wavelength of 1 nm to 1 mm or about 100 nm to about 900 nm into the copending invention as suggested by Hayman with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Hayman teaches that applying radiation including IR, visible and/or UV radiation in combination with an oral care product such as a bleaching product effectively speeds up the bleaching process.


Claims 1, 3-7, 10, 12-17, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/379,019 in view of Prakash et al. US 2007/0116831 A1, May 24, 2007, hereafter as “Prakash”) and Quan (US 2005/0137109 A1, Jun. 23, 2005, hereafter as “Quan”). 
The instant invention is drawn to a system for delivering a bleaching agent to an oral cavity comprising: (a) an oral care composition comprising jammed oil-in-water emulsion, the jammed oil-in- water emulsion comprising: (i) at least partially continuous aqueous phase, the aqueous phase comprising bleaching agent, (ii) discontinuous hydrophobic phase, and (iii) an emulsifier with a hydrophilic-lipophilic balance of from about 11 to about 60; and (b) a delivery carrier.
The copending claims are drawn to a jammed oil-in-water emulsion comprising: (a) an at least partially continuous aqueous phase; (b) a discontinuous hydrophobic phase;  and (c) an oral care active agent, wherein the jammed oil-in-water emulsion has a yield stress greater than a yield stress of the hydrophobic phase and a yield stress of the aqueous phase.  Copending claims 6, 10 and 11 recites the particular oral care active agent, a whitening (bleaching) agent such as peroxide. Copending claim 15 recites the inclusion of an emulsifier.  Copending claim 16 recites the particular emulsifiers, polysorbates and an alkyl sulfate.  Copending claim 17 recites the particular alkyl sulfate, sodium lauryl sulfate.  It is noted that sodium lauryl sulfate has an HLB 
The copending application does not claim all of the elements in a single claim.
However, it would have been prima facie obvious before the effective filing date of the invention to combine all of the elements with a reasonable expectation of success because the copending application teaches each of the elements are suitable for the same purpose of an oral care product.
The copending applicant further does not claim the particular polysorbates, polysorbate 20 and polysorbate 40. 
However, Prakash teaches the particular polysorbates, polysorbate 20 and polysorbate 40 for use as emulsifiers for oral/dental care products ([0800]). It is noted that polysorbate 20 has an HLB value of 16.7, a single hydrophobic tail with 11 carbon atoms, and no branches and  polysorbate 40 has an HLB value of 15.6, a single hydrophobic tail with 16 carbons, and no branches. It is noted that zero branches reads on “up to 4 branches”.
The copending claims and Prakash are both drawn to oral care, thus, it would have been prima facie obvious before the effective filing date of the invention to include the particular emulsifiers claimed and their characteristics into the copending invention as suggested by Prakash with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Prakash teaches that said emulsifiers are suitable for the same purpose, that is, in an oral care (dental) product (MPEP 2144.07).
The patent is silent to a carrier.
The copending application is silent to a carrier.

The copending application and Quan are both drawn to oral care, thus, it would have been prima facie obvious before the effective filing date of the invention to include a carrier such as a strip or a tray into the copending invention as suggested by Quan with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Quan teaches that said carriers are suitable for the same purpose, that is, in an oral care (dental) product (MPEP 2144.07).
Thus, the instant claims and the copending claims are not patentably distinct from one another in view of Prakash and Quan. 
This is a provisional nonstatutory double patenting rejection.

Claims 2, 18 and 19 re provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/379,019 in view of Prakash et al. US 2007/0116831 A1, May 24, 2007, hereafter as “Prakash”) and Quan (US 2005/0137109 A1, Jun. 23, 2005, hereafter as “Quan”), as applied to claim 1 above, in view of Hayman et al. (US 2008/0032252 A1, Fib. 7, 2008, hereafter as “Hayman”).
The instant invention is described above.
The copending application, Prakash and Quan teach the elements discussed above.

Hayman teaches a dental illumination system that can be used in combination with an oral care (bleaching) composition in order to speed up the bleaching process ([0005]-[0006], [0137]).  Hayman teaches that the dental illumination system includes a source of radiation, which may include IR (about 800 nm – about 1 mm), visible (about 400 nm – about 800 nm), and/or UV (about 100 nm – about 400 nm) radiation (abstract).
The references are all drawn to oral care, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a device capable of producing electromagnetic radiation having a wavelength of 1 nm to 1 mm or about 100 nm to about 900 nm into the copending invention as suggested by Hayman with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Hayman teaches that applying radiation including IR, visible and/or UV radiation in combination with an oral care product such as a bleaching product effectively speeds up the bleaching process.
Thus, the instant claims and the copending claims are not patentably distinct from one another in view of Prakash, Quan and Hayman. 

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617